Exhibit 10.01

AMHN, INC.

$487,532 SECURED PROMISSORY NOTE

DUE

ON DEMAND

NOTE PURCHASE AGREEMENT

by and between

AMHN, INC.

and

SEATAC DIGITAL RESOURCES, INC.

DATED

DECEMBER 16, 2010

 

 



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

This NOTE PURCHASE AGREEMENT (the “Agreement”), dated this 16th day of December,
2010, is made by and between AMHN, INC., a Nevada corporation (the “Company”),
and SEATAC DIGITAL RESOURCES, INC., a Delaware corporation (the “Purchaser”).

R E C I T A L S

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Purchaser, and the Purchaser wishes to acquire
from the Company, a Secured Promissory Note due on demand in the principal base
amount of $487,532 (“Principal Base Amount”), plus any and all additional
advances made to the Company as recorded on Exhibit 1 attached to the Secured
Promissory Note (“Aggregated Principal Amount”) in the form attached hereto as
Exhibit A (the “Note”).

NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE NOTE

1.1 Purchase and Sale of the Note. Subject to the terms and conditions hereof
and in reliance on the representations and warranties contained herein, or made
pursuant hereto, the Company will issue and sell to the Purchaser, and the
Purchaser will purchase from the Company at the closing of the transactions
contemplated hereby (the “Closing”), a secured promissory note in the principal
base amount of $487,532 (“Principal Base Amount”) in exchange for advances
previously made to the Company, specifically set forth as follows: July 1, 2010,
$5000.00; July 31, 2010, $480,465.28; and August 9, 2010, $2,066.11
(collectively known as the “Advances”).

1.2 Closing. The Closing shall be deemed to occur at the offices of the
Purchaser, 555 H Street, Suite H, Eureka, California 95501 at 5:00 p.m. PDT on
December 16, 2010, or at such other place, date or time as mutually agreeable to
the parties (the “Closing Date”).

1.3 Closing Matters. On the Closing Date, subject to the terms and conditions
hereof, the following actions shall be taken:

(a) The Company will deliver to the Purchaser the Note dated the Closing Date,
in the principal amount of $487,532 and will deliver to the Escrow Agent (as
hereinafter defined) the Pledged Shares (as hereinafter defined).

ARTICLE II

SECURITY DOCUMENTS

2.1 Company Security Documents.

(a) Security Agreement. All of the obligations of the Company under the Note
shall be secured by a lien on all the personal property and assets of the
Company now existing or hereinafter acquired granted pursuant to a security
agreement dated of even date herewith between the Company and Purchaser
(“Security Agreement”), which, except for Permitted Liens (as hereinafter
defined), shall be a first lien.



--------------------------------------------------------------------------------

(b) Stock Pledge and Escrow Agreement. To secure the obligations of the Company
under this Agreement and the Note, the Company shall pledge, hypothecate, and
assign, to the Purchaser all the capital stock of its Subsidiary (the “Pledged
Shares”), pursuant to a stock pledge and escrow agreement (“Stock Pledge and
Escrow Agreement”). The Pledged Shares shall be transferred and delivered at
Closing to Smith & Associates (the “Escrow Agent”) pursuant to the terms of the
Stock Pledge and Escrow Agreement.

2.2 Guaranty. All of the obligations of the Company under the Note shall be
guaranteed pursuant to a guaranty agreement by the Company’s Subsidiary set
forth in Section 5.4(e) hereof (“Guaranty Agreement”).

2.3 Guarantor Security Documents. All of the obligations of the Subsidiary under
the Guaranty Agreement shall be secured by a lien on all the personal property
and assets of the Subsidiary now existing or hereinafter acquired granted
pursuant to a guarantor security agreement dated of even date herewith between
the Company and the Subsidiary set forth in Section 5.4(f) hereof (“Guarantor
Security Agreement”), which, except for Permitted Liens, shall be a first lien.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as follows:

3.1 Organization and Qualification. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, and has all requisite corporate power and authority to
carry on its business as now conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiary or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as hereinafter defined).

3.2 Subsidiary. The Company has no subsidiaries other than Spectrum Health
Network, Inc., a Delaware corporation (“Spectrum”) (the “Subsidiary”). The
Company owns, directly or indirectly, all of the capital stock of its
Subsidiary, free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of the Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights. The
Subsidiary is a corporation duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
all requisite corporate power and authority to carry on its business as now
conducted. The Subsidiary is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.

3.3 No Violation. Neither the Company nor its Subsidiary is in violation of:
(a) any of the provisions of its certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (b) any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or its Subsidiary, except for possible violations which would not, individually
or in the aggregate, have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

3.4 Capitalization.

(a) As of the date hereof, the Company’s authorized capital stock consists of
(i) 50,000,000 shares of Common Stock, par value $0.001 per share, of which
16,575,209 shares are outstanding as outlined in the Company’s Form 10-Q for
period ended September 30, 2010, and (ii) 10,000,000 shares of Class “A”
Preferred Stock, par value $0.001 per share, of which zero shares are
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued, are fully paid and nonassessable.

(b) Except as disclosed in the Company’s reports, financial statements,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or otherwise on Schedule 3.4(b), prior to the date hereof (the “SEC
Documents”):

(i) no holder of shares of the Company’s capital stock has any preemptive rights
or any other similar rights or has been granted or holds any liens or
encumbrances suffered or permitted by the Company;

(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or its Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or its Subsidiary is or may
become bound to issue additional shares of capital stock of the Company or its
Subsidiary or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or its Subsidiary;

(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined in Section 3.14 hereof) of the Company or its Subsidiary or by which
the Company or its Subsidiary is or may become bound;

(iv) there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with the Company
or its Subsidiary;

(v) there are no agreements or arrangements under which the Company or its
Subsidiary is obligated to register the sale of any of their securities under
the Securities Act of 1933, as amended, (the “Securities Act”) with the
exception of the Registration Rights Agreement issued to Terrance Lane, as
outlined in more detail in the Company’s Form 10-K for the year ended
December 31, 2009;

(vi) there are no outstanding securities or instruments of the Company or its
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
its Subsidiary is or may become bound to redeem a security of the Company or its
Subsidiary;

(vii) there are no securities or instruments containing antidilution or similar
provisions that will be triggered by the issuance of the Note; and

 

3



--------------------------------------------------------------------------------

(viii) the Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement.

3.5 Issuance of the Note. The Note to be issued hereunder is duly authorized
and, upon payment and issuance in accordance with the terms hereof, shall be
free from all taxes, Liens and charges with respect to the issuance thereof. All
actions by the Board, the Company and its stockholders necessary for the valid
issuance of the Note pursuant to the terms of the Note have been taken.

3.6 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Security Agreement, the Stock Pledge and Escrow Agreement,
and the Note, and each of the other agreements or instruments entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the Note in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, and
the issuance of the Note, have been duly authorized by the board of directors of
the Company (the “Board”), and no further consent or authorization is required
by the Company, the Board or its stockholders. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except (i) as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies, or (ii) as any rights to indemnity or contribution hereunder may be
limited by federal and state securities laws and public policy consideration.

3.7 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of any
articles or certificate of incorporation, any certificate of designations,
preferences and rights of any outstanding series of preferred stock or bylaws of
the Company or its Subsidiary or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or its Subsidiary is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or its Subsidiary or
by which any property or asset of the Company or its Subsidiary is bound or
affected, except in the case of clauses (ii) and (iii), for such breaches or
defaults as would not be reasonably expected to have a Material Adverse Effect.

3.8 Governmental Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person (as hereinafter defined) in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the Closing pursuant to the preceding sentence have
been obtained or effected. The Company is unaware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
foregoing.

3.9 No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Note.

 

4



--------------------------------------------------------------------------------

3.10 No Integrated Offering. None of the Company, its subsidiary, any of its
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the Note under
the Securities Act or cause this offering of the Note to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions.

3.11 Placement Agent’s Fees. No brokerage or finder’s fee or commission are or
will be payable to any Person with respect to the transactions contemplated by
this Agreement based upon arrangements made by the Company or any of its
affiliates.

3.12 Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the transactions contemplated by the
Transaction Documents, the Common Stock or its Subsidiary or any of their
respective current or former officers or directors in their capacities as such.
To the knowledge of the Company, there has not been within the past two
(2) years, and there is not pending, any investigation by the SEC involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such). The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act within the past two (2) years.

3.13 Indebtedness and Other Contracts. Except as disclosed in the SEC Documents
or otherwise set forth on Schedule 3.14, neither the Company nor its Subsidiary
(a) has any (a) is a party to any contract, agreement or instrument, the
violation of which, or default under, by any other party to such contract,
agreement or instrument would result in a Material Adverse Effect, (b) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (c) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that

 

5



--------------------------------------------------------------------------------

the holders of such liability will be protected (in whole or in part) against
loss with respect thereto; and (z) “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

3.14 Financial Information; SEC Documents. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and none of such SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in such
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Purchaser that is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

3.15 Absence of Certain Changes. Except as disclosed in the SEC Documents, since
September 30, 2010 there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiary. Since September 30, 2010, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $50,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $100,000.
The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
After giving effect to the transactions contemplated hereby to occur at the
Closing, the Company will not be Insolvent (as hereinafter defined). For
purposes of this Agreement, “Insolvent” means (i) the present fair saleable
value of the Company’s assets is less than the amount required to pay the
Company’s total indebtedness, contingent or otherwise, (ii) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) the Company has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

3.16 Foreign Corrupt Practices.

(a) Neither the Company, nor any director, officer, agent, employee or other
Person acting on behalf of the Company has, in the course of its actions
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence

 

6



--------------------------------------------------------------------------------

payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

(b) Neither the Subsidiary of the Company, nor any of their respective
directors, officers, agents, employees or other Persons acting on behalf of such
subsidiary has, in the course of their respective actions (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

3.17 Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company or its Subsidiary (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

3.18 Insurance. The Company’s Subsidiary carries a property and liability
insurance policy against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company’s Subsidiary is engaged. The Company does not carry any insurance
policy of any type. Neither the Company nor its Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

3.19 Employee Relations. Neither the Company nor its Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. No
Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or its
Subsidiary to any liability with respect to any of the foregoing matters. The
Company and its Subsidiary are in compliance with all federal, state, local and
foreign laws and regulations respecting employment and employment practices,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

3.20 Title. The Company and its Subsidiary have good and marketable title to all
personal property owned by them which is material to their respective business,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the SEC Documents or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its Subsidiary. Any real property and
facilities held under lease by the Company and its Subsidiary are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiary.

 

7



--------------------------------------------------------------------------------

3.21 Intellectual Property Rights. Schedule 3.22 sets forth a list of all of the
Company’s patents, trademarks, trade names, service marks, copyrights, and
registrations and applications therefor, trade secrets and any other
intellectual property right (collectively, “Intellectual Property Rights”),
identifying whether owned by the Company, its Subsidiary or a third party. The
Intellectual Property Rights are, to the best of the Company’s knowledge, fully
valid and are in full force and effect. The Company does not have any knowledge
of any infringement by the Company or its Subsidiary of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or its
Subsidiary regarding its Intellectual Property Rights that could have a Material
Adverse Effect. The Company is unaware of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and Subsidiary have taken reasonable security measures
to protect the secrecy, confidentiality and value of their Intellectual Property
Rights.

3.22 Environmental Laws. The Company and its Subsidiary (a) are in compliance
with any and all Environmental Laws (as hereinafter defined), (b) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (c) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (a), (b) and (c), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

3.23 Tax Matters. The Company and its Subsidiary (a) have made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (b) have paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (c) have set aside on its books reasonably
adequate provision for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except where such
failure would not have a Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

3.24 Sarbanes-Oxley Act. The Company is in compliance with any and all
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof and applicable to it, and any and all rules and regulations promulgated
by the SEC thereunder that are effective and applicable to it as of the date
hereof, except where such noncompliance would not have a Material Adverse
Effect.

3.25 Investment Company Status. The Company is not, and immediately after
receipt of payment for the Note will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

3.26 Material Contracts. Each contract of the Company that involves expenditures
or receipts in excess of $100,000 (each an “Applicable Contract”) is in full
force and effect and is valid and

 

8



--------------------------------------------------------------------------------

enforceable in accordance with its terms. The Company is and has been in full
compliance with all applicable terms and requirements of each Applicable
Contract and, to the Company’s knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with or result in a violation or breach of, or give the Company or any other
entity the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Applicable Contract. The Company has not given or received from any other entity
any notice or other communication (whether oral or written) regarding any
actual, alleged, possible or potential violation or breach of, or default under,
any Applicable Contract.

3.27 Inventory. Neither the Company nor its Subsidiary keeps inventory on hand.

3.28 Disclosure. All disclosure provided to the Purchaser regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, furnished by or on behalf of the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:

4.1 Organization. The Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.

4.2 Authorization. This Agreement has been duly authorized, validly executed and
delivered by the Purchaser and is a valid and binding agreement and obligation
of the Purchaser enforceable against the Purchaser in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

4.3 Investment Investigation. The Purchaser understands that no Federal, state,
local or foreign governmental body or regulatory authority has made any finding
or determination relating to the fairness of an investment in the Note and that
no Federal, state, local or foreign governmental body or regulatory authority
has recommended or endorsed, or will recommend or endorse, any investment in the
Note. The Purchaser, in making the decision to purchase the Note, has relied
upon independent investigation made by it and has not relied on any information
or representations made by third parties.

4.4 Accredited Investor. The Purchaser is an “accredited investor” as defined
under Rule 501 of Regulation D promulgated under the Securities Act.

4.5 No Distribution. The Purchaser is and will be acquiring the Note for its own
account and not with a view to any resale or distribution of the Note in whole
or in part, in violation of the Securities Act or any applicable securities
laws.

4.6 Resale. The parties intend that the offer and sale of the Note be exempt
from registration under the Securities Act, by virtue of Section 4(2) and/or
Rule 506 of Regulation D promulgated under the Securities Act. The Purchaser
understands that the Note purchased hereunder has not been, and may

 

9



--------------------------------------------------------------------------------

never be, registered under the Securities Act and that the Note cannot be sold
or transferred unless its is first registered under the Securities Act and such
state and other securities laws as may be applicable or in the opinion of
counsel for the Company an exemption from registration under the Securities Act
is available (and then the Note may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).

4.7 Reliance. The Purchaser understands that the Note is being offered and sold
to it in reliance on specific provisions of Federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act, and applicable state securities laws.

4.8 Marketable Title to Notes; Cancellation. Purchaser has good and marketable
title to the previously issued promissory notes outlined in Item 1.1 herein,
free and clear of all liens, claims and encumbrances of any kind and has not
assigned, conveyed or otherwise transferred the previously issued promissory
notes to any Person. Purchaser agrees that upon receipt of the Note in
accordance with Section 1.1 hereof, all obligations of the Company under the
previously issued promissory notes shall terminate.

ARTICLE V

CONDITIONS TO CLOSING OF THE PURCHASERS

The obligation of the Purchaser to purchase the Note at the Closing is subject
to the fulfillment to the Purchaser’s satisfaction on or prior to the Closing
Date of each of the following conditions, any of which may be waived by the
Purchaser:

5.1 Representations and Warranties Correct. The representations and warranties
in Article III hereof shall be true and correct when made, and shall be true and
correct on the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date.

5.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with by the Company in all
material respects.

5.3 No Impediments. Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Note. At the time of the Closing, the purchase of the Note
to be purchased by the Purchaser hereunder shall be legally permitted by all
laws and regulations to which the Purchaser and the Company are subject.

5.4 Other Agreements and Documents. Company and its Subsidiary, as applicable,
shall have executed and delivered the following agreements and documents:

(a) The Note in the form of Exhibit A attached hereto;

(b) The Security Agreement in the form of Exhibit B hereto;

(c) The Stock Pledge and Escrow Agreement in the form of Exhibit C attached
hereto;

 

10



--------------------------------------------------------------------------------

(d) The Guaranty Agreement in the form of Exhibit D attached hereto, executed by
Spectrum;

(e) The Guarantor Security Agreement in the form of Exhibit E attached hereto,
executed by Spectrum;

(f) Confirmatory Assignments of Security Interest in United States Patents,
Trademarks, and Copyrights in the form of Exhibit F attached hereto;

(g) Financing Statements on Form UCC-1 with respect to all personal property and
assets of the Company and its Subsidiary set forth in Section 5.4(f) above;

(h) A Certificate of Good Standing from the state of incorporation of the
Company and its Subsidiary;

(i) A certificate of the Company’s Chief Executive Officer, dated the Closing
Date, certifying (i) the fulfillment of the conditions specified in Sections 5.1
and 5.2 of this Agreement, (ii) the Board resolutions approving this Agreement
and the transactions contemplated hereby, and (iii) other matters as the
Purchaser shall reasonably request;

(j) A written waiver, in form and substance satisfactory to the Purchaser, from
each person, other than the Purchaser and those Persons set forth on Schedule
5.4(l), who has any of the following rights:

(i) any currently effective right of first refusal to acquire the Note; or

(ii) any right to an anti-dilution adjustment of securities issued by the
Company that are held by such person that will be triggered as a result of the
issuance of the Note ; and

(k) All necessary consents or waivers, if any, from all parties to any other
material agreements to which the Company is a party or by which it is bound
immediately prior to the Closing in order that the transactions contemplated
hereby may be consummated and the business of the Company may be conducted by
the Company after the Closing without adversely affecting the Company.

5.5 Pledged Shares. The Company shall have delivered the Pledged Shares to the
Escrow Agent.

5.6 Due Diligence Investigation. No fact shall have been discovered, whether or
not reflected in the Schedules hereto, which in the Purchaser’s determination
would make the consummation of the transactions contemplated by this Agreement
not in the Purchaser’s best interests.

ARTICLE VI

CONDITIONS TO CLOSING OF THE COMPANY

The Company’s obligation to sell the Note at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:

6.1 Representations. The representations made by the Purchaser pursuant to
Article IV hereof shall be true and correct when made and shall be true and
correct on the Closing Date.

 

11



--------------------------------------------------------------------------------

6.2 No Impediments. Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Note. At the time of the Closing, the purchase of the Note
to be purchased by the Purchaser hereunder shall be legally permitted by all
laws and regulations to which the Purchaser and the Company are subject.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Company hereby covenants and agrees, so long as the Note remains
outstanding, as follows:

7.1 Maintenance of Corporate Existence. The Company shall and shall cause its
Subsidiary to, maintain in full force and effect its corporate existence, rights
and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business.

7.2 Maintenance of Properties. The Company shall and shall cause its Subsidiary
to keep each of its properties necessary to the conduct of its business in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company shall and shall cause its
Subsidiary to at all times comply with each material provision of all leases to
which it is a party or under which it occupies property.

7.3 Payment of Taxes. The Company shall and shall cause its Subsidiary to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its Subsidiary; provided, however, that any such tax, assessment, charge or
levy need not be paid if the validity thereof shall be contested timely and in
good faith by appropriate proceedings, if the Company or its Subsidiary shall
have set aside on its books adequate reserves with respect thereto, and the
failure to pay shall not be prejudicial in any material respect to the holder of
the Note, and provided, further, that the Company or its Subsidiary will pay or
cause to be paid any such tax, assessment, charge or levy forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

7.4 Payment of Indebtedness. The Company shall and shall cause its Subsidiary to
pay or cause to be paid all Indebtedness incident to the operations of the
Company or its Subsidiary (including, without limitation, claims or demands of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien (except for Permitted Liens)
upon the assets or property of the Company or its Subsidiary.

7.5 Maintenance of Insurance. The Company shall cause its Subsidiary to keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by theft, fire, explosion and other
risks customarily insured against by companies in the line of business of the
Company’s Subsidiary, in amounts sufficient to prevent the Subsidiary from
becoming a co-insurer of the property insured; and the Company shall cause its
Subsidiary to maintain, with financially sound and reputable insurers, insurance
against other hazards and risks and liability to persons and property to the
extent and in the manner customary for companies in similar businesses similarly
situated or as may be required by law, including, without limitation, general
liability, fire and business interruption insurance, and product liability
insurance as may be required pursuant to any license agreement to which the
Company or its Subsidiary is a party or by which it is bound.

 

12



--------------------------------------------------------------------------------

7.6 Notice of Adverse Change. The Company shall promptly give notice to the
holder of the Note (but in any event within seven (7) days) after becoming aware
of the existence of any condition or event which constitutes, or the occurrence
of, any of the following:

(a) any Event of Default (as hereinafter defined);

(b) any other event of noncompliance by the Company or its Subsidiary under this
Agreement;

(c) the institution or threatening of institution of an action, suit or
proceeding against the Company or its Subsidiary before any court,
administrative agency or arbitrator, including, without limitation, any action
of a foreign government or instrumentality, which, if adversely decided, could
materially adversely affect the business, prospects, properties, financial
condition or results of operations of the Company and its Subsidiary, taken as a
whole whether or not arising in the ordinary course of business; or

(d) any information relating to the Company or its Subsidiary which could
reasonably be expected to materially and adversely affect the assets, property,
business or condition (financial or otherwise) of the Company or its ability to
perform the terms of this Agreement. Any notice given under this Section 7.6
shall specify the nature and period of existence of the condition, event,
information, development or circumstance, the anticipated effect thereof and
what actions the Company has taken and/or proposes to take with respect thereto.

7.7 Compliance With Agreements. The Company shall and shall cause its Subsidiary
to comply in all material respects, with the terms and conditions of all
material agreements, commitments or instruments to which the Company or its
Subsidiary is a party or by which it or they may be bound.

7.8 Compliance With Laws. The Company shall and shall cause its Subsidiary to
duly comply in all material respects with any material laws, ordinances, rules
and regulations of any foreign, Federal, state or local government or any agency
thereof, or any writ, order or decree, and conform to all valid requirements of
governmental authorities relating to the conduct of their respective businesses,
properties or assets.

7.9 Protection of Licenses, etc. The Company shall and shall cause its
Subsidiary to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or its Subsidiary is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them and shall keep duplicate copies of any licenses, trademarks,
service marks or patents owned or used by it, if any, at a secure place selected
by the Company.

7.10 Accounts and Records; Inspections.

(a) The Company shall keep true records and books of account in which full, true
and correct entries will be made of all dealings or transactions in relation to
the business and affairs of the Company and its Subsidiary in accordance with
generally accepted accounting principles applied on a consistent basis.

(b) The Company shall permit each holder of the Note or any of such holder’s
officers, employees or representatives during regular business hours of the
Company, upon forty-eight

 

13



--------------------------------------------------------------------------------

(48) hours notice and as often as such holder may reasonably request, to visit
and inspect the offices and properties of the Company and its Subsidiary and to
make extracts or copies of the books, accounts and records of the Company or its
Subsidiary at such holder’s expense.

(c) Nothing contained in this Section 7.10 shall be construed to limit any
rights which a holder of any Note may otherwise have with respect to the books
and records of the Company and its Subsidiary, to inspect its properties or to
discuss its affairs, finances and accounts.

7.11 Maintenance of Office. The Company will maintain its principal office at
the address of the Company set forth in Section 12.6 of this Agreement where
notices, presentments and demands in respect of this Agreement and of the Note
may be made upon the Company, until such time as the Company shall notify the
holder of the Note in writing, at least thirty (30) days prior thereto, of any
change of location of such office.

7.12 Use of Proceeds. The Company shall use all the proceeds received from the
sale of the Note pursuant to this Agreement solely for the purpose of working
capital.

7.13 Payment of the Note. The Company shall pay the principal of and interest on
the Note in the time, the manner and the form provided therein.

7.14 SEC Reporting Requirements. The Company shall comply with its reporting and
filing obligations pursuant to Section 13 or 15(d) of the Exchange Act. The
Company shall provide copies of such reports to the holder of the Note promptly
upon such holder’s request.

7.15 Further Assurances. From time to time the Company shall execute and deliver
to the Purchaser and the Purchaser shall execute and deliver to the Company such
other instruments, certificates, agreements and documents and take such other
action and do all other things as may be reasonably requested by the other party
in order to implement or effectuate the terms and provisions of this Agreement
and the Note.

ARTICLE VIII

NEGATIVE COVENANTS

The Company hereby covenants and agrees, so long as the Note remains
outstanding, it will not (and not allow its Subsidiary to), directly or
indirectly, without the prior written consent of the Purchaser, as follows:

8.1 Payment of Dividends; Stock Purchase. Declare or pay any cash dividends on,
or make any distribution to the holders of, any shares of capital stock of the
Company, other than dividends or distributions payable in such capital stock, or
purchase, redeem or otherwise acquire or retire for value any shares of capital
stock of the Company or warrants or rights to acquire such capital stock, other
than in connection with repurchases upon the termination of employment of
employee equityholders.

8.2 Stay, Extension and Usury Laws. At any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereinafter in force, which
may affect the covenants or the performance of the Note, the Company hereby
expressly waiving all benefit or advantage of any such law, or by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Purchaser but will suffer and permit the execution of every such power as
though no such law had been enacted.

 

14



--------------------------------------------------------------------------------

8.3 Liens. Except as otherwise provided in this Agreement, create, incur, assume
or permit to exist any mortgage, lien, pledge, charge, security interest or
other encumbrance, or any interest or title of any vendor, lessor, lender or
other secured party to or of the Company or its Subsidiary under any conditional
sale or other title retention agreement or any capital lease, upon or with
respect to any property or asset of the Company or its subsidiary (each a “Lien”
and collectively, “Liens”), except that the foregoing restrictions shall not
apply to:

(a) liens for taxes, assessments and other governmental charges, if payment
thereof shall not at the time be required to be made, and provided such reserve
as shall be required by generally accepted accounting principles consistently
applied shall have been made therefor;

(b) liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;

(c) liens securing indebtedness of the Company or its Subsidiary which is in an
aggregate principal amount not exceeding $100,000 and which liens are
subordinate to liens on the same assets held by the Purchaser;

(d) statutory liens of landlords, statutory liens of banks and rights of
set-off, and other liens imposed by law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by generally accepted accounting principles shall have been made for
any such contested amounts;

(e) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(f) any attachment or judgment lien not constituting an Event of Default;

(g) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or its subsidiary;

(h) any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

(i) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

15



--------------------------------------------------------------------------------

(k) liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
Subsidiary; and

(l) the replacement, extension or renewal of any lien permitted by this
Section 8.4 upon or in the same property theretofore subject or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor) of the indebtedness secured thereby.

All of the Foregoing Liens described in subsections (a) – (l) above shall be
referred to as “Permitted Liens”.

8.4 Indebtedness. Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:

(a) any indebtedness or the incurring, creating or assumption of any
indebtedness secured by liens permitted by the provisions of Section 8.3(c)
above;

(b) the endorsement of instruments for the purpose of deposit or collection in
the ordinary course of business;

(c) indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $100,000 and is
subordinate to the indebtedness under this Agreement;

(d) indebtedness under the Note and any Indebtedness otherwise existing on the
date hereof;

(e) indebtedness relating to contingent obligations of the Company and its
Subsidiary under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
Subsidiary;

(f) indebtedness relating to loans from the Company to its Subsidiary;

(g) indebtedness relating to capital leases in an amount not to exceed $100,000;

(h) accounts or notes payable arising out of the purchase of merchandise or
services in the ordinary course of business; or

(i) indebtedness (if any) expressly permitted by, and in accordance with, the
terms and conditions of this Agreement.

8.5 Liquidation or Sale. Sell, transfer, lease or otherwise dispose of 10% or
more of its consolidated assets (as shown on the most recent financial
statements of the Company or its Subsidiary, as the case may be) in any single
transaction or series of related transactions (other than the sale of inventory
in the ordinary course of business), or liquidate, dissolve, recapitalize or
reorganize in any form of transaction, or acquire all or substantially all of
the capital stock or assets of another business or entity.

8.6 Amendment of Charter Documents. Make any further amendment to the articles
of incorporation or by-laws of the Company or of its Subsidiary.

 

16



--------------------------------------------------------------------------------

8.7 Loans and Advances. Except for loans and advances outstanding as of the
Closing Date, directly or indirectly, make any advance or loan to, or guarantee
any obligation of, any person, firm or entity, except for intercompany loans or
advances and those provided for in this Agreement.

8.8 Transactions with Affiliates.

(a) Make any intercompany transfers of monies or other assets in any single
transaction or series of transactions, except as otherwise permitted in this
Agreement.

(b) Engage in any transaction with any of the officers, directors, employees or
affiliates of the Company or its Subsidiary, except on terms no less favorable
to the Company or its Subsidiary as could be obtained in an arm’s length
transaction.

(c) Divert (or permit anyone to divert) any business or opportunity of the
Company or its Subsidiary to any other corporate or business entity.

8.9 Other Business. Enter into or engage, directly or indirectly, in any
business other than the business currently conducted or proposed to be conducted
as of the date of this Agreement by the Company or its Subsidiary.

8.10 Investments. Make any investments in, or purchase any stock, option,
warrant, or other security or evidence of indebtedness of, any person or entity
(exclusive of any Subsidiary), other than obligations of the United States
Government or certificates of deposit or other instruments maturing within one
year from the date of purchase from financial institutions with capital in
excess of $50 million.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence and continuance of any of the following
events shall constitute an event of default under this Agreement and the Note
(each an “Event of Default” and, collectively, “Events of Default”):

(a) if the Company shall default in the payment of (i) any part of the principal
of the Note, when the same shall become due and payable; or (ii) the interest on
the Note; when the same shall become due and payable; and in each case such
default shall have continued without cure for ten (10) business days after
written notice (a “Default Notice”) is given to the Company of such default;

(b) if the Company shall default in the performance of any of the covenants
contained in Articles VIII or IX hereof and such default shall have continued
without cure for thirty (30) days after a Default Notice is given to the
Company;

(c) if the Company shall default in the performance of any other material
agreement or covenant contained in this Agreement and such default shall not
have been remedied to the satisfaction of the Purchaser within thirty-five
(35) days after a Default Notice shall have been given to the Company;

(d) if the Company shall have failed to obtain the waivers of all persons
holding preemptive or anti-dilution adjustment rights as required by
Section 5.4(l) hereof and such default shall not have been remedied to the
satisfaction of the Purchaser, within thirty-five (35) days after a Default
Notice shall have been given to the Company;

 

17



--------------------------------------------------------------------------------

(e) if any representation or warranty made in this Agreement or in or any
certificate delivered pursuant hereto shall prove to have been incorrect in any
material respect when made;

(f) if any default shall occur under any indenture, mortgage, agreement,
instrument or commitment (other than a default under any trade payable or the
continuation of default under those agreements set forth on Schedule 3.14)
evidencing or under which there is at the time outstanding any indebtedness of
the Company or its Subsidiary, in excess of $25,000, or which results in such
indebtedness, in an aggregate amount (with other defaulted indebtedness) in
excess of $50,000 becoming due and payable prior to its due date and if such
indenture or instrument so requires, the holder or holders thereof (or a trustee
on their behalf) shall have declared such indebtedness due and payable;

(g) if either of the Company or its Subsidiary shall default in the observance
or performance of any term or provision of an agreement, other than those
agreements set forth on Schedule 3.14, to which it is a party or by which it is
bound, which default will have a Material Adverse Effect and such default is not
waived or cured within the applicable grace period provided for in such
agreement;

(h) if a final judgment which, either alone or together with other outstanding
final judgments against the Company and its Subsidiary, exceeds an aggregate of
$100,000 shall be rendered against the Company or its Subsidiary and such
judgment shall have continued undischarged or unstayed for thirty-five (35) days
after entry thereof;

(i) if the Company or its Subsidiary shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts; or if the
Company or its Subsidiary shall suffer a receiver or trustee for it or
substantially all of its assets to be appointed, and, if appointed without its
consent, not to be discharged or stayed within ninety (90) days; or if the
Company or its Subsidiary shall suffer proceedings under any law relating to
bankruptcy, insolvency or the reorganization or relief of debtors to be
instituted by or against it, and, if contested by it, not to be dismissed or
stayed within ninety (90) days; or if the Company or its Subsidiary shall suffer
any writ of attachment or execution or any similar process to be issued or
levied against it or any significant part of its property which is not released,
stayed, bonded or vacated within ninety (90) days after its issue or levy; or if
the Company or its Subsidiary takes corporate action in furtherance of any of
the aforesaid purposes or conditions; or

9.2 Remedies.

(a) Upon the occurrence and continuance of an Event of Default, the Purchaser
may at any time (unless all defaults shall theretofore have been remedied) at
its option, by written notice or notices to the Company (i) declare the Note to
be due and payable, whereupon the same shall forthwith mature and become due and
payable, together with interest accrued thereon, without presentment, demand,
protest or notice, all of which are hereby waived; and (ii) declare any other
amounts payable to the Purchaser under this Agreement or as contemplated hereby
due and payable.

(b) Notwithstanding anything contained in Section 9.2(a), in the event that at
any time after the principal of the Note shall so become due and payable and
prior to the date of maturity stated in the Note all arrears of principal of and
interest on the Note (with interest at the rate specified in the Note on any
overdue principal and, to the extent legally enforceable, on any interest
overdue) shall be paid by or for the account of the Company, then the Purchaser,
by written notice or notices to the Company, may (but shall not be obligated to)
waive such Event of Default and its consequences and rescind or annul such
declaration, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any right resulting therefrom.

 

18



--------------------------------------------------------------------------------

9.3 Enforcement. In case any one or more Events of Default shall occur and be
continuing, the Purchaser may proceed to protect and enforce its rights by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in the Note or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law. In case of a
default in the payment of any principal of or interest on the Note, the Company
will pay to the Purchaser such further amount as shall be sufficient to cover
the cost and the expenses of collection, including, without limitation,
reasonable attorney’s fees, expenses and disbursements. No course of dealing and
no delay on the part of the Purchaser in exercising any rights shall operate as
a waiver thereof or otherwise prejudice the Purchaser’s rights. No right
conferred hereby or by the Note upon the Purchaser shall be exclusive of any
other right referred to herein or therein or now available at law in equity, by
statute or otherwise.

ARTICLE X

[INTENTIONALLY OMITTED]

ARTICLE XI

INDEMNIFICATION

11.1 Indemnification by the Company. The Company agrees to defend, indemnify and
hold harmless the Purchaser and shall reimburse the Purchaser for, from and
against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
reasonable fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to the Purchaser pursuant hereto.

11.2 Indemnification by the Purchaser. The Purchaser agrees to defend, indemnify
and hold harmless the Company and shall reimburse the Company for, from and
against all Losses directly or indirectly relating to, resulting from or arising
out of any untrue representation, misrepresentation, breach of warranty or
non-fulfillment of any covenant, agreement or other obligation of the Purchaser
contained herein or in any certificate, document or instrument delivered to the
Company pursuant hereto.

11.3 Procedure. The indemnified party shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification will
be sought under Sections 11.1 or 11.2 of this Agreement, and, if such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding, the indemnifying party will have the right at its expense to assume
the defense thereof using counsel reasonably acceptable to the indemnified
party. The indemnified party shall have the right to participate, at its own
expense, with respect to any such third party claim, demand, action or
proceeding. In connection with any such third party claim, demand, action or
proceeding, the Purchaser and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession. No such third party claim, demand, action or proceeding shall be
settled without the prior written consent of the indemnified party, which shall
not be unreasonably withheld. If a firm written offer is made to settle any such
third party claim, demand, action or proceeding and the indemnifying party
proposes to accept such settlement and the indemnified party refuses to consent
to such settlement, then: (i) the indemnifying party shall be excused from, and
the indemnified party shall be solely responsible for, all further defense of
such third party claim, demand, action or proceeding; and (ii) the maximum
liability of the indemnifying party relating to such third party claim, demand,
action or proceeding shall be the amount of the proposed settlement if the
amount thereafter recovered from the indemnified party on such third party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement.

 

19



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed in all respects by the laws of the State of California wherein the
terms of this Agreement were negotiated.

12.2 Survival. Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing.

12.3 Amendment. This Agreement may not be amended, discharged or terminated (or
any provision hereof waived) without the written consent of the Company and the
Purchaser.

12.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto. The Purchaser may assign its rights
hereunder (provided, that the Purchaser may not so assign any of such rights to
any competitor of the Company), and the Company may not assign its rights or
obligations hereunder without the consent of the Purchaser or any of its
successors, assigns, heirs, executors and administrators.

12.5 Entire Agreement. This Agreement, the Transaction Documents and the other
documents delivered pursuant hereto and simultaneously herewith constitute the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and thereof.

12.6 Notices, etc. All notices, demands or other communications given hereunder
shall be in writing and shall be sufficiently given if delivered personally, via
facsimile, or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:

 

  (a)

if to the Company:

Mr. Robert Cambridge, Chief Executive Officer

AMHN, Inc.

100 North First Street, Suite 104

Burbank, CA 91502

Phone: (424) 239-6781

Fax: (707) 444-6619

 

  (b)

if to the Purchaser:

Ms. Robin Tjon, President

Seatac Digital Resources, Inc.

555 H Street, Suite H

Eureka, CA 95501

Phone: (707) 444-6617

Fax: (707) 444-6619

12.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the holder of the Note upon any breach or default of the
Company under this Agreement shall impair any such right, power or remedy of
such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence, therein, or of or in any similar breach or default
thereafter

 

20



--------------------------------------------------------------------------------

occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
holder of any breach or default under this Agreement, or any waiver on the part
of any holder of any provisions or conditions of this Agreement must be, made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.

12.8 Severability. The invalidity of any provision or portion of a provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision. It is the desire
and intent of the parties hereto that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.

12.9 Expenses. Each party shall bear its own expenses and legal fees incurred on
its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement, and without requiring any
documentation therefor, the Company will reimburse the Purchaser $5,000 for all
fees and expenses incurred by the Purchaser with respect to the negotiation,
execution and consummation of the transactions contemplated by this Agreement
and the transactions contemplated hereby and due diligence conducted in
connection therewith, including the fees and disbursements of counsel and
auditors for the Purchaser. Such reimbursement, if any, shall be paid on the
Closing Date by the Company.

12.10 Consent to Jurisdiction; Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE AND COUNTY OF
CALIFORNIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS. EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE IN THE
MANNER SPECIFIED IN SECTION 12.6 AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE
OF PROCESS IN SUCH MANNER.

12.11 Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

12.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

12.13 Disclosure Schedules. The representations and warranties of the Company
set forth in this Agreement are made and given subject to disclosures contained
in (a) the schedules attached to this agreement (collectively, the “Disclosure
Schedules”), and (b) where specifically referenced by the

 

21



--------------------------------------------------------------------------------

particular representation or warranty, the SEC Documents. The Company will not
be, nor will it be deemed to be, in any breach of any such representations or
warranties in connection with any such matter so disclosed in the Disclosure
Schedules or in the SEC Documents, provided that such representation or warranty
made specific reference to the SEC Documents. Where only brief particulars of a
matter are set out or referred to in the Disclosure Schedules, or a reference is
made only to a particular part of a disclosed document, full particulars of the
matter and the full contents of the document are deemed to be disclosed.
Inclusion of information in the Disclosure Schedules will not be construed as an
admission that such information is material to the business, operations or
condition (financial or otherwise) of the Company, taken as a whole, or as an
admission of liability or obligation of the Company to any third party. The
specific disclosures set forth in the Disclosure Schedules have been organized
to correspond to section references in this Agreement to which the disclosure
may be most likely to relate, together with appropriate cross references when
disclosure is applicable to other sections of this Agreement; provided, however,
that any disclosure in the Disclosure Schedules will apply to and will be deemed
to be disclosed for the purposes of this Agreement generally. In the event that
there is any inconsistency between this Agreement and matters disclosed in the
Disclosure Schedules, information contained in the Disclosure Schedules will
prevail and will be deemed to be the relevant disclosure.

(Signature page follows)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Note Purchase
Agreement, as of the day and year first above written.

 

COMPANY:

 

AMHN, INC.

/s/ Robert Cambridge

Robert Cambridge

Chief Executive Officer

 

PURCHASER:

 

SEATAC DIGITAL RESOURCES, INC.

/s/ Robin Tjon

Robin Tjon

President

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF STOCK PLEDGE AND ESCROW AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTOR SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CONFIRMATORY ASSIGNMENTS OF SECURITY INTEREST IN UNITED STATES

PATENTS, TRADEMARKS, AND COPYRIGHTS



--------------------------------------------------------------------------------

SCHEDULE 3.04

CAPITALIZATION ISSUES

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.14

INDEBTEDNESS AND OTHER CONTRACTS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.20

EMPLOYEE RELATION ISSUES

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.22

INTELLECTUAL PROPERTY RIGHTS

If no patents, copyrights, or trademarks exist, this schedule specifically
includes all intellectual properties owned by the Company and its Subsidiary
which may have not been registered at the time of this Assignment including all
currently owned and/or to be acquired programming segments and any and all items
currently owned and/or to be acquired by the Company or its Subsidiary relating
to its video library.



--------------------------------------------------------------------------------

SCHEDULE 3.27

MATERIAL CONTRACTS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 5.4(l)

WAIVERS REQUIRED

NONE.